DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 are pending. Claims 1-3 and 5 have been amended. Claim 6 is new. The prior art rejections have been withdrawn in favor of new rejections in view of the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “discharge means” in claim 3. Page 2 of Applicant’s specification discloses that “discharge means” is an exhaust port.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomobe (US 2006/0157468).
Regarding claim 1, Tomobe discloses a method for manufacturing a workpiece ([0001]), comprising: placing a resin workpiece on a frame provided in a housing (sheet 7 in heat treatment chamber 2, [0034], Fig. 1), the resin workpiece having a planar part (sheet 7 is a sheet and therefore has a planar part, [0032], Fig. 2); and supplying superheated steam from a first plurality of nozzles to heat the resin workpiece (heating steam from nozzle box 3 above sheet 7, [0034] [0036], Fig. 1), the first plurality of nozzles being disposed above the frame (upper nozzle box 3, Fig. 1), wherein the superheated steam is blown on the resin workpiece 
Regarding claim 3, Tomobe discloses using discharge means for discharging the superheated steam, the discharge means being provided on a downstream side of the superheated steam with respect to the resin workpiece (steam flows downstream then is discharged through gas outlet part 5, [0090], Fig. 1).  
Regarding claim 4, Tomobe discloses using shielding members, the shielding members being provided on the both ends of the resin workpiece to shield the superheated steam (walls of heating chamber 2, [0034], Fig. 1).  
Regarding claim 5, Tomobe discloses using an exhaust port configured to discharge the superheated steam, the exhaust port being provided on a downstream side of the superheated steam with respect to the resin workpiece (steam flows downstream then is discharged through gas outlet part 5, [0090], Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomobe (US 2006/0157468) in view of Vogt (US 2017/0341271).
Regarding claim 1, Tomobe discloses “heating steam” [0036]. This term is interpreted as steam that is heated, and understood as superheated steam. In the alternative, to the extent that Tomobe is unclear about what kind of steam is used, that deficiency is remedied by Vogt.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tomobe for the heating steam to be superheated steam because [0034] of Vogt teaches that superheated steam is better than saturated steam in order to keep the resin dry and to avoid chemical reactions that would follow from wetting the resin.
Regarding claim 3, Tomobe as modified teaches using discharge means for discharging the superheated steam, the discharge means being provided on a downstream side of the superheated steam with respect to the resin workpiece (steam flows downstream then is discharged through gas outlet part 5, [0090], Fig. 1).  
Regarding claim 4, Tomobe as modified teaches using shielding members, the shielding members being provided on the both ends of the resin workpiece to shield the superheated steam (walls of heating chamber 2, [0034], Fig. 1).  
Regarding claim 5, Tomobe as modified teaches using an exhaust port configured to discharge the superheated steam, the exhaust port being provided on a downstream side of the superheated steam with respect to the resin workpiece (steam flows downstream then is discharged through gas outlet part 5, [0090], Fig. 1).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomobe (US 2006/0157468) or in the alternative, Tomobe in view of Vogt (US 2017/0341271) as applied to claim 1 above, and further in view of Sonderkaer (US 2019/0062195).

Tomobe does not teach that the second plurality of nozzles are arranged so that each axis is inclined in a second direction opposite to the first direction along the upper surface with respect to a normal of the lower surface.  
However, in the same field of endeavor of heating a flat article with heated gas, Sondarkaer teaches that the second plurality of nozzles are arranged so that each axis is inclined in a second direction opposite to the first direction along the upper surface with respect to a normal of the lower surface (direction of gas flow 40 opposite of direction of gas flow 50, [0156], [0213-17], Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second plurality of nozzles of Tomobe to be arranged so that each axis is inclined in a second direction opposite to the first direction along the upper surface with respect to a normal of the lower surface as shown in Fig. 5 of Sondekaer because [0216] of Sondekaer teaches alternatives of angling nozzles on mirror angles or opposite angles as recognized in the art. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomobe (US 2006/0157468) or in the alternative, Tomobe in view of Vogt (US 2017/0341271) as applied to claim 1 above, and further in view of Zhang (US 2010/0089517).
Regarding claim 6, Tomobe teaches each axis of the first plurality of nozzles is arranged so as to be inclined in the first direction. Tomobe teaches a method substantially as claimed. 
Tomobe does not disclose wherein the housing includes a door, and each axis of the first plurality of nozzles is arranged so as to be inclined in the first direction toward a side of the door.
However, in the same field of endeavor of steam heating, Zhang teaches wherein the housing includes a door ([0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tomobe to include a door because [0017] of Zhang teaches that enclosing the heating chamber with a door enables recycling of water and heat which reduces water and energy consumption. As modified, with a door at the inlet, the top nozzle box 3 would be inclined toward the side with the door.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on Denmark (GB 1,521,037) for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomobe (US 7,268,323) teaches subject matter similar to Tomobe (US 2006/0157468), cited above.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                 

/MARC C HOWELL/             Primary Examiner, Art Unit 1774